Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 1 of 12 Page ID
                                 #:11747


1    Nancy G. Ross
     nross@mayerbrown.com
2    Brian D. Netter
      bnetter@mayerbrown.com
3    Samuel P. Myler
      smyler@mayerbrown.com
4    MAYER BROWN LLP
     71 South Wacker Drive
5    Chicago, IL 60606
     Telephone: 312.782.0600
6    Facsimile: 312.701.7711
7    Attorneys for Defendants
8
                          UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13   CLIFTON W. MARSHALL, et al.,          Case No. 16-CV-6794 AB (JCx)
14                  Plaintiffs,             SUPPLEMENTAL DECLARATION
                                            OF NANCY ROSS IN SUPPORT
15         v.                               OF DEFENDANTS’ COMBINED
                                            REPLIES TO PLAINTIFFS’
16   NORTHROP GRUMMAN                       RESPONSIVE STATEMENTS OF
     CORPORATION, et al.                    FACT AND RESPONSES TO
17                                          PLAINTIFFS’ STATEMENT OF
                    Defendants.             ADDITIONAL FACTS
18
19                                         Date: June 7, 2019
                                           Time: 10:00 a.m.
20                                         Judge: Hon. André Birotte Jr.
21
22
23
24
25
26
27
28
                                                       Supplemental Declaration of Nancy Ross
                                                              Case No. 16-CV-6794 AB (JCx)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 2 of 12 Page ID
                                 #:11748

                   SUPPLEMENTAL DECLARATION OF NANCY ROSS
1
     I, Nancy G. Ross, declare and state as follows:
2
             1.    I am an attorney with the law firm of Mayer Brown LLP, attorneys of
3
     record for defendants in the above-captioned matter. If called upon as a witness, I
4
     could and would competently testify to the fact set forth below, as I know it to be
5
     true based on my own personal knowledge or based upon my review of the files and
6
     records produced in discovery in this matter.
7
             2.    Attached hereto as Exhibit 111 is a true and correct copy of excerpts
8
     of the deposition of Catherine Cleveland, dated July 24, 2018. Filed provisionally
9
     under seal.
10
             3.    Attached hereto as Exhibit 112 is a true and correct copy of excerpts
11
     of the deposition of Dennis Newberry, dated June 5, 2018. Filed provisionally
12
     under seal.
13
             4.    Attached hereto as Exhibit 113 is a true and correct copy of an excerpt
14
     of the deposition of Rajender Chandhok, dated June 7, 2018. Filed provisionally
15
     under seal.
16
             5.    Attached hereto as Exhibit 114 is a true and correct copy of an excerpt
17
     of the deposition of Steve Pomerantz, dated October 29, 2018. Filed provisionally
18
     under seal.
19
             6.    Attached hereto as Exhibit 115 is a true and correct copy of excerpts
20
     of the deposition of Albert Tsao, dated June 6, 2018. Filed provisionally under
21
     seal.
22
             7.    Attached hereto as Exhibit 116 is a true and correct copy of excerpts
23
     of the deposition of Michael Lyster, dated June 28, 2018. Filed provisionally under
24
     seal.
25
             8.    Attached hereto as Exhibit 117 is a true and correct copy of the Expert
26
     Rebuttal Report of Steven K. Gissiner, dated October 15, 2018. Filed provisionally
27
     under seal.
28
                                                              Supplemental Declaration of Nancy Ross
                                              -2-
                                                                 Case No. 06-CV-06213 MMM (JCx)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 3 of 12 Page ID
                                 #:11749

             9.    Attached hereto as Exhibit 118 is a true and correct copy of excerpts
1
     of the deposition of Stephen Rubino, dated August 22, 2018. Filed provisionally
2
     under seal.
3
             10.   Attached hereto as Exhibit 119 is a true and correct copy of Martin
4
     Schmidt’s Recordkeeping Fee Damages spreadsheet. Filed provisionally under
5
     seal.
6
             I declare under penalty of perjury under the laws of the United States of
7
     America that the foregoing is true and correct. Executed this 10th day of May,
8
     2019, at Chicago, Illinois.
9
10
                                                 /s/Nancy G. Ross
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-             Supplemental Declaration of Nancy Ross
                                                                 Case No. 06-CV-06213 MMM (JCX))
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 4 of 12 Page ID
                                 #:11750




               EXHIBIT 111
            (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 5 of 12 Page ID
                                 #:11751




               EXHIBIT 112
            (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 6 of 12 Page ID
                                 #:11752




               EXHIBIT 113
            (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 7 of 12 Page ID
                                 #:11753




               EXHIBIT 114
            (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 8 of 12 Page ID
                                 #:11754




               EXHIBIT 115
            (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 9 of 12 Page ID
                                 #:11755




               EXHIBIT 116
            (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 10 of 12 Page ID
                                  #:11756




                EXHIBIT 117
             (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 11 of 12 Page ID
                                  #:11757




                EXHIBIT 118
             (Filed Under Seal)
Case 2:16-cv-06794-AB-JC Document 198-3 Filed 05/10/19 Page 12 of 12 Page ID
                                  #:11758




                EXHIBIT 119
             (Filed Under Seal)
